Title: From Abigail Smith Adams to John Adams, 5 January 1812
From: Adams, Abigail Smith
To: Adams, John



My dear John
Quincy Janry 5th / 1812.

I hope you have received your mittins, and your Brother his, which Mrs. Foster took a fortnight since and promissed to send to you, but I fear she has not found a conveyance. I am the easier because your Aunt wrote me that she had provided for you.
I thank you for your Letter which was so much better written than your Brothers, that I could not keep saying you had learnt more good hand writing under the female instructors you had been taught by, than your Brother with all the masters he had been to. there is room enough yet for you to improve; and I shall be glad to see you growing better, and better, every day. this is your duty. this is what you live for. your Father is at great expence for your Education, and he expects you will not wanting in diligence and application—I have an opportunity of Sending your Letter to your Brother and of writing to your Father—tell Thomas Norten that his Father & Brothers and Sisters are all well, and so is his great patroness Ruthy.
I send some Letters to the Master Cranches Which came to me your Grandfather has frankd them. I suppose a few pence will be as acceptable to you & your Brother at Atkinson as at Quincy so I send each of you a bit. give my Love to your uncle and Aunt, and be assured I am / your affectionate / Grand Mother
Abigail Adams